This cause came into this court on a petition in error to the common pleas court of Cuyahoga county, to reverse a judgment in favor of the defendant below.
The error complained of, and the reason given by the majority of the court for its reversal of the case, is error in the charge of the court. I have gone over this charge very carefully, and I have read the analysis that the trial judge made of this charge upon hearing of the motion for a new trial, and I cannot see how this charge could have misled the jury, or have been prejudicial, and I think the case ought to have been affirmed.
The whole question was fairly submitted to the *Page 588 
jury on a charge that I think is free from criticism, and the jury found in favor of the defendant. Now, the truth is that here was an automobile parked properly on the right side of the street close to the curb, and I think the evidence shows conclusively in this case that there were taillights burning and headlights burning, and that the owner of that automobile was guilty of no negligence whatever. He did what every person who drives an automobile does every day. He parked his car on the proper side of the street, in a proper way, close to the curb, and turned on his parking lights, and the parking lights, as the evidence shows in this case, were headlights and taillights, and, so far as it appears, these were burning. True, there is some evidence on the part of the plaintiff below, that, when parties came there, some said they did not see a taillight, but I think the overwhelming proof on that question was the other way, and the jury apparently took that view of it. Now when the car was standing in that position, the plaintiff's decedent was riding on a motorcycle, equipped with a side car, with no one in it. He was going in the same direction that the automobile was headed; that is, he came up from behind it, and apparently forgot that he had a side car attached to his motorcycle and came too close to the automobile, and the side car struck the automobile standing by the curb. Nobody saw the accident, and they found the plaintiff's decedent quite a distance ahead of this parked automobile, underneath his motorcycle. He died immediately, or perhaps was dead when they found him under the motorcycle.
Now, as already said, no one saw this accident, but this was the situation, as afterwards demonstrated. *Page 589 
Apparently this man was going at a high rate of speed and misjudged his distance from the curb; perhaps he had forgotten there was a side car to his motorcycle, and the side car struck the left side of the automobile that was parked by the curb and precipitated him violently forward, which resulted in his death.
Now complaint is made of the charge of the court, and I believe the only fault that the majority of the court find is in the charge of the court. One would think, at first blush, that the court in the charge did dwell considerably upon the negligence of the plaintiff's decedent, but it must be remembered that there were no eyewitnesses to this accident, and one could only surmise as to the cause of plaintiff's decedent's death by the results found after the accident, or rather the condition found after the accident.
Now the question as to whether there was negligence on the part of the defendant was plainly and accurately submitted to the jury, and the jury found there was no negligence. Then it became largely a question of the negligence of the plaintiff's decedent, not of contributory negligence, but the negligence of the plaintiff's decedent, which negligence was the proximate cause of this injury. The court, I think, reviewed that question fairly, and fairly presented it to the jury, and the jury was left to draw its inferences from it, and apparently drew them, and that is that there was no negligence on the part of the defendant below, and that there was negligence on the part of the plaintiff's decedent, and that that negligence was the proximate cause of his injury.
Now, that being the state of this record, I cannot *Page 590 
accede to the judgment of the majority of this court. I think the judgment below was right. I think the court in his charge properly analyzed the case, and I am constrained, therefore, to dissent from the majority opinion, for I think this case should have been affirmed.